                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 1 of 27 Page ID #:736



                             1   KAYE, ROSE & PARTNERS, LLP
                             2   Bradley M. Rose, Esq. (126281)
                                 brose@kayerose.com
                             3   169 South Rodeo Drive
                                 Beverly Hills, California 90212
                             4   Telephone: (310) 551-6555
                                 Facsimile: (310) 277-1220
                             5

                             6   Attorneys for Defendant
                                 Capital Ship Management Corp.
                             7

                             8                                UNITED STATES DISTRICT COURT
                             9                             CENTRAL DISTRICT OF CALIFORNIA
                            10
                                 UNITED STATES OF AMERICA                           19-CR-354-VAP
                            11
Kaye, Rose & Partners LLP




                                        v.                                          MOTION TO DISMISS COUNTS ONE,
                            12
                                                                                    TWO, THREE, AND FIVE OF THE
                            13   CAPITAL SHIP MANAGEMENT CORP.,                     INDICTMENT
                                 AND IOAN LUCA,
                            14                                                      Date:         September 9, 2019
                                                Defendants.                         Time:         9:00 a.m.
                            15                                                      Judge:        Virginia A. Phillips
                            16

                            17          COME NOW, Capital Ship Management Corp. (“CSM”) and Ioan Luca (“Luca”)

                            18   (collectively “Defendants”), by and through undersigned counsel, and submit this Joint Motion

                            19   to Dismiss Counts One through Three and Five of the Indictment for failure to state an offense

                            20   and/or for lack of jurisdiction. In support thereof, Defendants state as follows:

                            21                                  PRELIMINARY STATEMENT

                            22          This Court should not countenance and should reject the repeated attempts by the

                            23   United States to ignore a comprehensive international enforcement regime predicated on

                            24   cooperation by member nations, and replace it with the government’s own self-serving

                            25   interpretation of the statutes and regulations, in an attempt to exercise extra-territorial

                            26   jurisdiction and control over all vessels in the world. Although the Indictment charges five (5)

                            27   purported violations of U.S. crimes, all charges indisputably stem from alleged conduct and

                            28   events which occurred on the high seas, beyond the jurisdiction of the United States. See Doc.

                                                                                    1
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 2 of 27 Page ID #:737



                             1   41.   Notwithstanding, the government continues to improperly expand the boundaries of
                             2   alleged foreign national and foreign corporate vicarious criminal liability for events with only
                             3   the thinnest connection to the United States. There is no dispute that the United States has
                             4   become well-known throughout the world for being disproportionately heavy-handed in
                             5   targeting foreign operators of foreign-flagged vessels and for detaining foreign crew members
                             6   as collateral for events occurring outside the jurisdiction of the United States pursuant to the
                             7   purported authority granted under 33 U.S.C. § 1908(e).             No other country in the world
                             8   exercises the same punitive and regressive enforcement regime for the alleged conduct which
                             9   is alleged to have occurred onboard the M/V CMA CGM AMAZON, i.e. causing the knowing
                            10   failure to maintain an accurate Oil Record Book while in U.S. waters (and associated charges).
                            11
Kaye, Rose & Partners LLP




                                 The present criminal prosecution is ill-advised, ill-conceived, and legally unsustainable.
                            12               STATEMENT OF FACTS AND PROCEDURAL BACKGROUND
                            13          On June 13, 2019, Defendant Luca individually, and                CSM (the “Organizational
                            14   Defendant”) vicariously, were indicted on charges of causing the knowing Failure to Maintain
                            15   an Accurate Oil Record Book, in violation of 33 U.S.C. §1908(a) and 18 U.S.C. §2 (Count
                            16   Two); Obstruction of Justice, in violation of 18 U.S.C. § §1519 and 18 U.S.C. §2 (Count
                            17   Three); Conspiracy, in violation of 18 U.S.C. § 371 (Count One – where the object of the
                            18   alleged conspiracy was to willfully cause the failure to maintain an accurate Oil Record Book
                            19   and to obstruct the investigation thereof); Witness Tampering, in violation of 18 U.S.C. §
                            20   1512(b)(3) (Count Four); and Obstruction of the Due Administration of Justice, in violation of
                            21   18 U.S.C. § 1503 (Count Five). See Doc. 41. On June 24, 2019, each defendant entered pleas
                            22   of not guilty to all five (5) charges. See Doc. 65, 69.
                            23          The M/V CMA CGM AMAZON (“the Vessel”) is a 96,424 gross-ton, ocean-going
                            24   containership. CSM, pursuant to a ship management contract, operates the Vessel under the
                            25   supervision of the Liberian Registry (the “Flag State Administration” or “Flag State”). 1 It is
                            26

                            27   1
                                   The Flag State of a commercial vessel is the sovereignty under whose laws the vessel is
                            28   registered or licensed and is tasked with certifying a ship’s compliance with international
                                 standards. See, e.g., United States v. Abrogar, 459 F.3d 430, 432 (3d Cir. 2006).
                                                                                  2
                                                             DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                   THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 3 of 27 Page ID #:738



                             1   well established U.S. law that Flag States have exclusive jurisdiction over their vessels on the
                             2   high seas. See United States v. Vilches-Navarrette, 413 F. Supp. 2d 60, 70 (D.P.R. Jan 27,
                             3   2006) (“it is a fundamental rule of maritime law that ships shall sail under the flag of one State
                             4   only and, save in exceptional cases…shall be subject to its exclusive jurisdiction on the high
                             5   seas.”) (citations omitted); see also United States v. Hensel, 699 F.2d 18, 27-28, 1984 AMC
                             6   1907 (1st Cir. 1983); UNCLOS, Part XII, Art. 211(2), 217.
                             7          Equally important, the Flag Administration, pursuant to the International Convention
                             8   for the Safety of Life at Sea, is responsible for issuing the Document of Compliance, which
                             9   certifies that the Safety Management System of a “Company” 2 has been audited and that it
                            10   complies with the requirements of the International Management Code for the Safe Operation
                            11
Kaye, Rose & Partners LLP




                                 of Ships and for Pollution Prevention (“ISM Code”). The Flag State Administration requires
                            12   and performs systematic audits to verify compliance with ISM requirements. If a vessel is
                            13   non-compliant, the Document of Compliance will be withdrawn, and the vessel is prohibited
                            14   from trading. 3
                            15          The M/V CMA CGM AMAZON arrived in the Port of Los Angeles on or about
                            16   January 10, 2019. The U.S. Coast Guard inspected the Vessel the next day (and over the
                            17   ensuing days), including the Vessel’s pollution control equipment. Under international marine
                            18   pollution guidelines (“MARPOL”), the international convention designed to eliminate
                            19   pollution from ships, and the Act to Prevent Pollution from Ships (“APPS”), 33 U.S.C. §1901,
                            20

                            21
                                 2
                                   “Company” means the Owner of the ship or any other organization or person such as the
                            22   Manager, or the Bareboat Charterer, who has assumed the responsibility for operation of the
                                 ship from the Shipowner and who on assuming such responsibility has agreed to take over all
                            23   the duties and responsibility imposed by the Code. See, e.g. IMO, supra.
                            24   3
                                   The U.S. Coast Guard requires “a valid Document of Compliance certificate if you are the
                            25   responsible person who, or company which, owns a U.S. vessel engaged on foreign voyages,
                                 carrying more than 12 passengers, or is a tanker, bulk freight vessel, freight vessel, or a self-
                            26   propelled mobile offshore drilling unit of 500 gross tons or more.” 33 C.F.R. § 96.330. The
                                 Document of Compliance ensures that the responsible party has completed a valid safety
                            27   management audit, that the vessel is certified, and that the vessel operates in accordance with
                            28   the approved Safety Management System. Id.

                                                                                   3
                                                             DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                   THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 4 of 27 Page ID #:739



                             1   et seq. (the U.S. law implementing MARPOL), a port state inspection of the pollution control
                             2   equipment is properly limited to determining whether the vessel has a valid International Oil
                             3   Pollution Prevention (“IOPP”) certificate, issued by its Flag Administration, in this case
                             4   Liberia. The only exception available to this protocol is if, from an inspection or pre-existing
                             5   information, there is reason to believe that the Vessel does not have the equipment specified in
                             6   its certificate or has been polluting in the territorial waters of the port state. The U.S. Coast
                             7   Guard went far beyond the bounds permitted by MARPOL and APPS in this case. There were
                             8   (and are) no such allegations in this matter.
                             9     I.   APPLICABLE LAW AND THE LIMITED JURISDICTION OF THE UNITED
                                        STATES
                            10
                                     A. MARPOL 73/78
                            11
Kaye, Rose & Partners LLP




                                        The International Convention for the Prevention of Pollution from Ships, 1973, as
                            12
                                 modified by the Protocol of 1978, sets forth international standards for, inter alia, regulating
                            13
                                 discharges from ocean going vessels while in signatory states’ territorial waters. Together,
                            14
                                 these two (2) treaties are generally referred to as “MARPOL 73/78” or “MARPOL.”
                            15
                                 MARPOL prescribes regulations aimed at preventing and minimizing pollution from ships –
                            16
                                 both accidental pollution and from routine operations. MARPOL includes detailed provisions
                            17
                                 relating to the cooperation of signatory states and enforcement of MARPOL’s provisions as
                            18
                                 vessels call from port state to port state. The treaty is not self-executing, so each signatory
                            19
                                 state must enact local laws and regulations to give MARPOL effect. Notwithstanding, the Port
                            20
                                 State’s role in enforcing MARPOL is limited and must be consistent with the historic
                            21
                                 principles of the law of the sea and to preserve the critical role of the government under whose
                            22
                                 authority the ship is registered and operates i.e. – a vessel’s Flag State Administration.
                            23
                                                1.      The Role of the Flag State Administration
                            24

                            25          MARPOL makes clear that its requirements will be enforced by the “Administration”

                            26   and defines “Administration” for each ship as “the Government of the State under whose

                            27   authority the ship is operating.” MARPOL 73/78, Article 2(5), 12 I.L.M at 1321. Violations

                            28   of MARPOL are subject to the jurisdiction and law of the Flag State wherever the violation

                                                                                   4
                                                             DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                   THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 5 of 27 Page ID #:740



                             1   occurs, in this case Liberia. Id. at 1322. Article 6 of MARPOL sets forth the procedures for
                             2   suspected violations occurring on the high seas. Signatories are to cooperate in the detection
                             3   of such violations (MARPOL, Article 6(1)), and to report any such suspected violation by a
                             4   foreign ship occurring outside the port state party’s territorial jurisdiction “to the
                             5   Administration (i.e. the Flag State) so that appropriate action may be taken (by the Flag State)
                             6   under [MARPOL].” 4 MARPOL, Art. 6, 12 I.L.M.                Because MARPOL was designed to
                             7   preserve proper deference to international law and the Flag State Administration, the treaty
                             8
                                 4
                             9     Relevant provisions are found in sections two (2) through five (5), of MARPOL, which
                                 provides as follows:
                            10
                                        (2)A ship to which the present Convention applies may, in any port or off-shore
                            11
Kaye, Rose & Partners LLP




                                        terminal of a Party, be subject to inspection by officers appointed or authorized
                            12          by that Party for the purpose of verifying whether the ship has discharged any
                                        harmful substances in violation of the provisions of the Regulations. If an
                            13          inspection indicates a violation of the Convention, a report shall be forwarded
                                        to the Administration for any appropriate action.
                            14
                                        (3) Any Party shall furnish to the Administration evidence, if any, that the ship
                            15
                                        has discharged harmful substances or effluents containing such substances in
                            16          violation of the provisions of the Regulations. If it is practicable to do so, the
                                        competent authority of the former Party shall notify the master of the ship of
                            17          the alleged violation.
                            18          (4) Upon receiving such evidence, the Administration so informed shall
                            19          investigate the matter, and may request the other Party to furnish further or
                                        better evidence of the alleged contravention. If the Administration is satisfied
                            20          that sufficient evidence is available to enable proceedings to be brought in
                                        respect of the alleged violation, it shall cause such proceedings to be taken in
                            21          accordance with its law as soon as possible. The Administration shall promptly
                                        inform the Party which has reported the alleged violation, as well as the
                            22          Organization, of the action taken.
                            23
                                        (5) A Party may also inspect a ship to which the present Convention applies
                            24          when it enters the ports or off-shore terminals under its jurisdiction, if a request
                                        for an investigation is received from any Party together with sufficient evidence
                            25          that the ship has discharged harmful substances or effluents containing such
                                        substances in any place. The report of such investigation shall be sent to the
                            26          Party requesting it and to the Administration so that the appropriate action may
                            27          be taken under the present Convention.

                            28   MARPOL, Art. 6, 12 I.L.M. at 1323-24 (emphasis added).

                                                                                   5
                                                             DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                   THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 6 of 27 Page ID #:741



                             1   expressly provides that “all possible efforts shall be made to avoid a ship being unduly
                             2   detained or delayed under Articles 4, 5 or 6 of the present Convention,” and that any ship that
                             3   is so “unduly detained or delayed…shall be entitled to compensation for any loss or damage
                             4   suffered.” MARPOL, Article 7(2) and (1), 12 I.L.M. at 1312. (emphasis added).
                             5            The fundamental principle that the Flag State has exclusive jurisdiction with respect to
                             6   the conduct of vessels on the high seas, although integral to MARPOL, did not originate with
                             7   MARPOL. 5 Rather, under long standing traditional international law, the Flag State has
                             8   plenary enforcement jurisdiction over offenses committed on board the vessel, regardless of
                             9   where such offenses may occur. This principle is well-recognized by the Supreme Court of the
                            10   United States. For example, in Lauritzen v. Lauren, 345 U.S. 571, 73 S. Ct. 921, 97 L. Ed.
                            11
Kaye, Rose & Partners LLP




                                 1254 (1953), the Supreme Court stated:
                            12            Law of the Flag. – Perhaps the most venerable and universal rule of maritime
                            13            law…is that which gives cardinal importance to the flag…This Court has said
                                          that the law of the flag supersedes the territorial principle, even for purposes of
                            14            criminal jurisdiction of personnel of a merchant ship, because [the ship] ‘is
                                          deemed to be a part of the territory of the sovereignty [whose flag it flies], and
                            15            not to lose that character when in navigable waters within the territorial limits
                                          of another sovereignty.’
                            16

                            17   Id. at 584-85 (emphasis added) (quoting United States v. Flores, 289 U.S. 137, 155-59, 53 S.

                            18   Ct. 580, 77 L. Ed. 1086 (1933)). Dating back to the time of Chief Justice John Marshall, the

                            19   Supreme Court held that “an act of Congress ought never to be construed to violate the law of

                            20   nations, if any other possible construction remains . . . .” Murray v. The Charming Betsy, 6

                            21   U.S. (2 Cranch) 64, 118, 2 L. Ed. 208 (1804) (emphasis added). Simply put, U.S. laws and

                            22   regulations are limited in their application to the M/V CMA CGM AMAZON and her crew of

                            23   foreign nationals. The government overstepped its Port State authority in this matter by

                            24   conducting an investigation that was not warranted and not referring suspected violation(s)

                            25   following that inspection/investigation to the Vessel’s Flag State Administration, Liberia.
                                 5
                            26     MARPOL expressly provides nothing in “[it] shall prejudice…the present or future claims and legal views of
                                 any State concerning the law of the sea and the nature and extent of coastal and flag state jurisdiction” and that
                            27   the “term ‘jurisdiction’ in the present Convention shall be construed in light of international law in force at time
                                 of application or interpretation of the present Convention.” See MARPOL, Art/ 9, 12 I.L.M. at 1326 (emphasis
                            28   added).

                                                                                          6
                                                                  DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                        THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 7 of 27 Page ID #:742



                             1                    2.    The Role of the Port State
                             2
                                        Port States 6 are authorized and required to prohibit violations of MARPOL that occur
                             3
                                 “within the jurisdiction of [that] Party.” MARPOL, art. 4(2), 12 I.L.M. at 1322 (emphasis
                             4
                                 added). In such a case, the Port State may either cause proceedings to be taken in accordance
                             5
                                 with its laws or refer the matter to the Flag State Administration. Id. “MARPOL is not a self-
                             6
                                 executing treaty; instead, each party agrees to ‘give effect’ to it.” United States v. Ionia Mgmt.
                             7
                                 S.A., 555 F.3d 303, 307 (2d Cir. 2009) (citing MARPOL, art. 1(1), 1340 U.N.T.S. at 63, 184);
                             8
                                 United States v. Abrogar, 459 F.3d 430, 434 (“Congress did not make every violation of
                             9
                                 MARPOL by every person a crime under U.S. law.”). 7 As such, the United States was
                            10
                                 required (and did) enact legislation or take other action to make the provisions of MARPOL
                            11
Kaye, Rose & Partners LLP




                                 enforceable as a Port State. See Medellín v. Texas, 552 U.S. 491, 128 S. Ct 1346, 170 L. Ed.
                            12
                                 2d 190 (2008).
                            13
                                 //
                            14
                                 //
                            15
                                 //
                            16
                                 //
                            17
                                 6
                                  When a vessel enters the territorial waters or port of a country, that nation is referred to as the
                            18   “Port State.” MARPOL 73/78, Art. 4(2), 12 I.L.M. at 1322.
                            19   7
                                   Significantly, during the 1973 Convention, “the United States strongly urged a provision
                            20   whereby Port States would have been authorized to prosecute with respect to foreign ships in
                                 their ports for violations committed on the high seas,” but “this concept was rejected” by the
                            21   Convention. 1973 IMCO Conference on Marine Pollution from Ships: Hearing Before S.
                                 Comm. on Commerce, 93d Cong. 7 (1973) (statement of Russell E. Train, Administrator,
                            22   E.P.A.)(available                                                                               at
                                 http://babel.hathitrust.org/cgi/pt?id=mdp.39015076083230;view=1up;seq=10)                (emphasis
                            23   added) [hereinafter Hearing on 1973 Convention]. As a result, the United States originally
                            24   understood the MARPOL Protocol to mean that, “if a ship of another country commits a
                                 violation which [the United States] know[s] about on the high seas and enters our jurisdiction,
                            25   [the United States] as port State, but non-flag State, cannot prosecute that vessel for the
                                 violation outside of our jurisdiction,” but must “report it to the flag State.” Id. at 7 (emphasis
                            26   added). Thus, the government’s prosecution theory—that it may prosecute the Defendants
                                 upon “enter[ing]” the jurisdiction of the United States for alleged misconduct that occurred at
                            27   “sea” --was rejected at the 1973 Convention. The instant Indictment is, therefore, completely
                            28   contrary to the United States’ original understanding and agreement of the MARPOL Protocol.

                                                                                   7
                                                             DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                   THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 8 of 27 Page ID #:743



                             1       B. THE ACT TO PREVENT POLLUTION FROM SHIPS (APPS)
                             2
                                        To implement the substance of MARPOL as domestic law in the United States,
                             3
                                 Congress enacted the APPS, 33 U.S.C. §§ 1901-1915. Section 1902 provides that APPS and
                             4
                                 any regulation promulgated pursuant to it shall apply to the following:
                             5
                                        (1) to a ship of United States registry or nationality, or one operated under the
                             6          authority of the United States, wherever located; and

                             7          (2) with respect to Annexes I 8 and II of the Convention, to a ship, other than a
                                        ship referred to in paragraph (1), while in the navigable waters of the United
                             8
                                        States...
                             9
                                 33 U.S.C. § 1902(a) (emphasis added). Congress clearly and unambiguously limited 33
                            10
                                 U.S.C.§ 1908(a)’s criminalization of MARPOL violations through United States law and
                            11
Kaye, Rose & Partners LLP




                                 Coast Guard regulations to: (1) U.S. ships, wherever located, and (2) as relevant to this motion
                            12
                                 to dismiss, to violations occurring on foreign ships only while in “the navigable waters of the
                            13
                                 United States.” Id. 9
                            14
                                        C. UNITED STATES CODE OF FEDERAL REGULATIONS
                            15
                                        APPS authorized the U.S. Coast Guard to “prescribe any necessary or desired
                            16
                                 regulations to carry out the provisions of . . . MARPOL.” 33 U.S.C. § 1903(c)(1). Consistent
                            17
                                 with MARPOL Annex I, Reg. 17(4), the U.S. regulation found at 33 C.F.R. § 151.25(a)
                            18
                                 requires that a foreign-flagged vessel (other than an oil tanker) over 400 gross tons, such as the
                            19
                                 M/V CMA CGM AMAZON, “shall maintain an Oil Record Book Part I (Machinery Space
                            20
                                 Operations).” Id. The U.S. regulations only apply while the vessel is “in the navigable
                            21

                            22   8
                                   MARPOL Annex I, Reg. 17 is the record keeping requirement for the maintenance of an Oil
                                 Record Book and makes it clear that the regulation applies to inter alia, “Every oil tanker of
                            23   150 gross tonnage and above and every ship of 400 gross tonnage and above other than an oil
                            24   tanker shall be provided with an Oil Record Book Part I (Machinery space operations).” See
                                 Annex I, Reg. 17(1).
                            25
                                 9
                                   The Flag State Administration, Liberia, retains exclusive jurisdiction to prosecute any
                            26   MARPOL violation by the vessel (or its crew) while in international waters. It is well
                                 established that the United States’ jurisdiction over offenses is generally limited to the territory
                            27   of the United States, its flagged vessels and/or conduct by its citizens. Abrogar, 459 F.3d 430,
                            28   436 (3d Cir. 2006); United States v. Smiley, 27 F. Cas. 1132 (C.C.N.D. Cal. Sept. 5, 1864).

                                                                                   8
                                                             DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                   THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 9 of 27 Page ID #:744



                             1   waters of the United States, or while at a port or terminal under the jurisdiction of the
                             2   United States.” 33 C.F.R. § 151.09(a)(5) (emphasis added). The Coast Guard regulations go
                             3   on to identify the specific types of transfers which require entries to be made into the Oil
                             4   Record Book (while in U.S. waters). See 33 U.S.C. § 151.25(d). The regulations continue at
                             5   subsection (j) and specifically provide that “[t]he master or other person having charge of a
                             6   ship required to keep an Oil Record Book shall be responsible for the maintenance of such
                             7   record.” 33 U.S.C. § 151.25(j); see also United States v. Fafalios, 817 F.3d 155, 159 (5th Cir.
                             8   2016). This record keeping obligation is further limited by § 151.09(a)(5), which makes clear
                             9   that, as a matter of U.S. law, the obligation only applies while in U.S. waters or at a port or
                            10   terminal of the United States. Id.
                            11
Kaye, Rose & Partners LLP




                                         D. THE UNITED STATES LACKS JURISDICTION
                            12           The limitations on the United States’ jurisdiction in these types of cases were clearly
                            13   and unambiguously explained by the Third Circuit Court of Appeals in United States v.
                            14   Abrogar:
                            15           [U]nder the APPS and accompanying regulations, Congress and the Coast
                            16           Guard created criminal liability for foreign vessels and personnel only for
                                         those substantive violations of MARPOL that occur in U.S. ports or
                            17           waters. Stated differently, a MARPOL violation by such a vessel or its
                                         personnel is only an “offense” under U.S. law if that violation occurs within the
                            18           boundaries of U.S. waters or within a U.S. port . . . [N]o provision of the
                                         APPS or its accompanying regulations indicates that “failure to maintain
                            19
                                         an accurate oil record book” by a foreign ship outside U.S. waters is a
                            20           crime. Stated differently, the terms of the Act and its regulations exclude from
                                         criminal liability the “failure to maintain an accurate oil record book” by
                            21           foreign vessels outside U.S. waters.

                            22   Abrogar, 459 F.3d at 435 (emphasis added); see also United States v. Jho, 534 F.3d 398, 404
                            23   (5th. Cir. 2008) (emphasis added).
                            24        The present case presents an issue of first impression in this Circuit, 10 to wit -- whether the
                            25   Indictment impermissibly attempts to include an element in Count Two, i.e. the knowing
                            26   failure to “maintain an accurate Oil Record Book,” by a Chief Engineer for conduct which
                            27
                                 10
                            28     Similar challenges are currently pending in two (2) cases in the District of Delaware, but
                                 have not yet been decided.
                                                                              9
                                                               DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                     THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 10 of 27 Page ID #:745



                              1   occurred outside of U.S. waters and jurisdiction (to the extent it occurred at all). Congress
                              2   clearly intended (and did) carefully define and limit the criminal prosecutions of alleged
                              3   violations of MARPOL, as do the Coast Guard regulations implementing APPS; all of which
                              4   acknowledge MARPOL’s deference to international law and the Flag Administrations. See
                              5   MARPOL ’73, Art. 7, 12 I.L.M. at 1312.
                              6    II.   ARGUMENT
                              7
                                      A. RULE 12 STANDARD OF REVIEW
                              8
                                         Rule 12 of the Federal Rules of Criminal Procedure requires that defendants bring all
                              9
                                  motions to dismiss defective indictments before trial. See Fed. R. Crim. P. 12(b)(3)(B).
                             10
                                  Challenges to the court's jurisdiction, including claims that the Court lacks subject matter
                             11
Kaye, Rose & Partners LLP




                                  jurisdiction pursuant to Fed. R. Crim P. 12(b)(2), may be brought at any time. Id. Both defects
                             12
                                  are present under the Indictment at issue here, (1) the failure to state an offense, Fed. R. Crim.
                             13
                                  P. 12(b)(3)(B)(v); and (2) lack of jurisdiction, Fed. R. Crim. P. 12(b)(2), and warrant relief
                             14
                                  from this Court and the dismissal of at least Counts One, Two, Three, and Five of the
                             15
                                  Indictment.
                             16
                                         Under Rule 12(b)(3)(B), the District Court may hear a motion alleging a defect in the
                             17
                                  indictment and a claim that the indictment fails to state an offense. See Fed. R. Crim. P.
                             18
                                  12(b)(3)(B) (“The following must be raised before trial: . . . a motion alleging a defect in the
                             19
                                  indictment . . . but at any time while the case is pending, the court may hear a claim that the
                             20
                                  indictment . . . fails . . . to state an offense.”). Rule 12(b) allows the consideration at the
                             21
                                  pretrial stage of any defense “without a trial on the merits.” Fed. R. Crim. P. 12(b)(1). To be
                             22
                                  legally sufficient, an Indictment must contain “a plain, concise, and definite written statement
                             23
                                  of the essential facts constituting the offense charged[.]” Fed . R. Crim. P. 7(c)(1)); United
                             24
                                  States v. Milovanovic, 678 F.3d 713, 717 (9th Cir. 2012) (the Court must determine if whether
                             25
                                  on the facts alleged in the Indictment an actual crime has been alleged.
                             26
                                         In order for an Indictment to be valid, it must state the elements of the offense and
                             27
                                  “sufficiently apprise[] the defendant of what he must be prepared to meet.” Russell v. United
                             28
                                                                                   10
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 11 of 27 Page ID #:746



                              1   States, 369 U.S. 749, 763, 82 S. Ct. 1038, 8 L. Ed. 2d 240 (1962); see also United States v.
                              2   Ngige, 780 F.3d 497, 502 (1st Cir. 2015). To withstand a motion to dismiss, an indictment
                              3   must allege that the defendant performed acts that, if proven, would constitute a violation of
                              4   the law under which the defendant has been charged. See U.S. v. Shortt Accountancy Corp.,
                              5   785 F.2d 1448, 1452 (9th Cir. 1986); United States v. Higareda-Ramirez, 107 F. Supp. 2d
                              6   1248, 1251 (D. Haw. July 26, 2000); United States v. Coia, 719 F.2d 1120, 1123 (11th Cir.
                              7   1983) (stating that “[i]t is . . . mandated, that the district court dismiss an indictment if the
                              8   indictment fails to allege facts which constitute a prosecutable offense.”) reh’g denied, 724
                              9   F.2d 978, cert. denied, 466 U.S. 973, 104 S.Ct. 2349, 80 L.Ed. 2d 822 (1984). An indictment
                             10   fails to state the elements of the offense if the facts alleged “fall beyond the scope of the
                             11
Kaye, Rose & Partners LLP




                                  relevant criminal statute, as a matter of statutory interpretation.” United States v. Bergrin, 650
                             12   F.3d 257, 264-65 (3d Cir. 2011). 11
                             13          An Indictment must also be dismissed where the court lacks subject matter jurisdiction
                             14   because it does not relate to an “offense against the laws of the United States.” 18 U.S.C. §
                             15   3231; see also United States v. Cogswell, 637 F. Supp. 295, 296 (N.D. Cal. Nov. 19, 1985);
                             16   United States v. Schulman, 817 F.2d 1355, 1358 (9th Cir. 1987) (a pretrial motion to dismiss is
                             17   appropriate when (as here), it involves questions of law rather than fact).
                             18        B. COUNT TWO OF THE INDICTMENT MUST BE DISMISSED 12
                             19
                                         A district court is “required to dismiss [any count of an] indictment [that] fails to allege
                             20
                                  facts that constitute a prosecutable offense.” United States v. Cure, 804 F.2d 625, 627 (11th
                             21

                             22   11
                                    Criminal laws are to be strictly construed, United States v. Enmons, 410 U.S. 396, 411, 35 L.
                                  Ed. 2d 379, 93 S. Ct. 1007 (1973) and the Constitution mandates fair notice. U.S. Const.
                             23   amend. V; Kolender v. Lawson, 461 U.S. 352, 357, 75 L. Ed. 2d 903, 103 S. Ct. 1855 (1983)
                             24   (“[A] penal statute [must] define the criminal offense with sufficient definiteness that ordinary
                                  people can understand what conduct is prohibited and in a manner that does not encourage
                             25   arbitrary and discriminatory enforcement.”).

                             26   12
                                    Count One charges Defendants (and others) with Conspiracy to violate 33 U.S.C. § 1908(a)
                                  and to commit obstruction of justice. See Doc. 41. Here, Counts Two and Three of the
                             27   Indictment are fatally deficient and do not properly charge a violation of law (so they will be
                             28   addressed first), and as such, there simply exists no factual basis to support the charge of
                                  Conspiracy in Count One.
                                                                                 11
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 12 of 27 Page ID #:747



                              1   Cir. 1986) (per curiam); United States v. Bergrin, 650 F.3d 257, 264 (3d Cir. 2011); see also
                              2   United States v. Boffa, 513 F. Supp. 444, 467 (D. Del. Dec. 12, 1980) (“[The] Court’s task is
                              3   not to determine whether the Indictment could have been more artfully or exactly written, but
                              4   solely to insure that the constitutional notice requirements imposed by the Fifth and Sixth
                              5   Amendments have been fulfilled”). In other words, because “[t]he sufficiency of a criminal
                              6   indictment is determined from its face,” United States v. Salman, 378 F.3d 1266, 1268 (11th
                              7   Cir. 2004), a motion to dismiss is appropriate for testing whether the facts, as alleged, would
                              8   constitute a crime. See, e.g., United States v. Kaluza, 780 F.3d 647, 664 (5th Cir. 2015)
                              9   (affirming the dismissal of certain counts of the indictment because the “Defendants do not fall
                             10   within the meaning of the statute”); see also United States v. Carlisle, 693 F.2d 322, 324 (4th
                             11
Kaye, Rose & Partners LLP




                                  Cir. 1982) (per curiam) (holding that the indictment should have been dismissed because
                             12   “check-kiting is not an offense within the terms of [18 U.S.C.] § 1014”)
                             13          Count Two charges that it is a crime to “knowingly fail[] to fully and accurately record,
                             14   and willfully cause[] others to fail to fully and accurately record, in the AMAZON’s Oil record
                             15   Book . . . and cause[] that inaccurate Oil Record Book to be presented to the United States
                             16   Coast Guard in the Port of Los Angeles on or about January 11, 2019.” Doc. 41, p. 16. (citing
                             17   33 U.S.C. § 1908(a) and 33 C.F.R. 151.25 (a), (d), and (h)). Significantly, all relevant engine
                             18   room operations and record keeping obligations, as the government well knows, occurred on
                             19   the high seas -- not within the navigable waters of the United States.        No U.S. law or
                             20   regulation requires a foreign vessel to maintain an Oil Record Book at any time other than
                             21   while it is in the navigable waters of the United States (or at a port or terminal of the United
                             22   States). See 33 C.F.R. § 151.09. In addition, no U.S. law requires a knowingly accurate Oil
                             23   Record Book (“ORB”) of a foreign-flagged vessel, only that the ORB be maintained by the
                             24   Master (or other person in charge of the Vessel) while in U.S. waters. Id., see also 33 C.F.R. §
                             25   151.25(j); 33 U.S.C. § 1908(a).    Accordingly, Count Two fails to charge “an offense against
                             26   the laws of the United States.” See 18 U.S.C. § 3231. The sections of MARPOL, APPS, and
                             27   the regulations cited above make clear that a port state has jurisdiction over only those
                             28   violations which occur “within the jurisdiction of [the Port State].” See MARPOL 73/78,
                                                                               12
                                                             DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                   THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 13 of 27 Page ID #:748



                              1   Art. 4(1), 12 I.M.L. at 1322; APPS 33 U.S.C. § 1902; 33 C.F.R. 151.09; see also United States
                              2   v Abrogar, 459 F.3d 430 (3d Cir. 2006).
                              3                   1.     Abrogar Confirms That There is No U.S. Offense or Jurisdiction
                              4
                                          The government’s prosecution of MARPOL/APPS cases is premised on the misguided
                              5
                                  belief that the word "maintain" as it is used in the regulation, is intended to confer on the
                              6
                                  government the purported authority to enforce MARPOL on a world-wide basis, or at least
                              7
                                  against any foreign-flagged vessel and crew that happen to enter any U.S.             port.   This
                              8
                                  interpretation of MARPOL is wrong. The Third Circuit's decision in United States v. Abrogar
                              9
                                  is instructive. Id.
                             10
                                          A MARPOL violation by [a foreign] vessel or its personnel is only an ‘offense’
                             11           under U.S. law if that violation occurs within the boundaries of U.S. waters or
Kaye, Rose & Partners LLP




                                          within a U.S. port.. . .The United States [thus] has no jurisdiction to prosecute a
                             12           foreign vessel or its personnel for ‘failure to maintain an accurate oil record
                                          book’ outside of U.S. waters. . . Stated differently, the terms of the Act and its
                             13
                                          regulations exclude from criminal liability the ‘failure to maintain an accurate
                             14           oil record book’ by foreign vessels outside U.S. waters.

                             15   Abrogar, 459 F.3d at 435.

                             16           In Abrogar, the vessel’s Chief Engineer voluntarily agreed to plead guilty to the charge
                             17   of “failing to maintain an accurate oil record book as required by 33 C.F.R. §151.25, in
                             18   violation of 33 U.S.C. §1908(a).” Id. at 433. The only issue on appeal was whether pollution
                             19   events occurring on the high seas were relevant conduct that could be taken into account in
                             20   fashioning Abrogar’s sentence. Id. at 431. The United States Court of Appeals for the Third
                             21   Circuit concluded that the acts conducted on the high seas was not conduct which could be
                             22   considered under the sentencing guidelines, and the Third Circuit vacated Abrogar’s sentence
                             23   and remanded the case for resentencing. Id. at 437.
                             24           As Abrogar had pled guilty, the Third Circuit Court of Appeals was not called upon to
                             25   determine whether the alleged failure to “maintain an accurate” Oil Record Book is a crime at
                             26   all – especially if the events inaccurately or insufficiently recorded, occurred only outside the
                             27   United States. Notwithstanding, Abrogar provides critical guideposts for this Court’s review
                             28   of the alleged offense in this matter. If the actions of the Chief Engineer in Abrogar was not
                                                                                   13
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 14 of 27 Page ID #:749



                              1   conduct which could be reviewed for the purposes of imposing a sentence under the admittedly
                              2   more relaxed standard of ‘relevant conduct’ 13 used for sentencing, it certainly cannot be the
                              3   basis for a criminal violation in this case. Significantly, though, the Third Circuit Court of
                              4   Appeals explained that: “APPS provisions and regulations cited above do not merely implicate
                              5   jurisdiction. They are worded in such a way as to define, for purposes of U.S. law, the scope
                              6   within which MARPOL violations constitute crimes at all, irrespective of implications for
                              7   jurisdiction proper.” Abrogar, 459 F.3d at 435 n. 3.
                              8           Defendants respectfully submit, that mere possession of an alleged inaccurate or
                              9   incomplete ORB within the United States (or the failure to maintain an accurate ORB) is not a
                             10   crime against the United State for the following reasons:
                             11        1. No form of the word “accurate” or “accurately” appears in the APPS statute or the
Kaye, Rose & Partners LLP




                             12           MARPOL treaty from which it was taken;

                             13        2. Section 151.09 of the Code of Federal Regulations makes clear that the United
                                          States requires entries in a foreign ship’s ORB only “while in the navigable
                             14           waters of the United States” or at a “port or terminal of the United States.” 33
                                          C.F.R. §151.09 It would make no sense to specify that entries are required only
                             15
                                          for events that occur in our country and yet prosecute foreigners for failing to
                             16           make an entry for an event that occurred thousands of miles away and months
                                          before arrival; yet the government is bringing just such a charge against these
                             17           Defendants.

                             18        3. Although the Coast Guard regulations implementing APPS employ the word
                                          “maintain”, the word is most commonly understood to mean “to keep or
                             19
                                          preserve.” The government’s theory, on the other hand, is that although the U.S.
                             20           law requires no entries (accurate or otherwise) in the ORB at the time of high seas
                                          events, section 151.25 is intended to require a ship’s captain, upon entering the
                             21           United States, to go back and add or correct entries for events occurring outside
                                          the United States. Such is an uncommon interpretation of the word “maintain”
                             22           and one at odds with the regulations' use of the word. The regulations expressly
                                          provide that a Master (i.e. – the Captain) is responsible for the maintenance of the
                             23
                                          book only “while in the navigable waters of the United States.” 33 C.F.R. §
                             24
                                  13
                             25      “Relevant conduct” is “the range of conduct that is relevant to determining the applicable
                                  offense level” under the Guidelines Manual. See § 1B1.3 comment. (backg’d.). Section 1B1.3
                             26   of the Guidelines Manual defines relevant conduct and explains the rules for determining what
                                  acts or omissions are considered relevant conduct to a given offense type. Specifically, in
                             27   every case, relevant conduct includes “actions of the defendant performed in preparation for
                             28   the offense, during the offense, and following the offense to avoid detection.” Section
                                  1B1.3(a)(1)(emphasis added).
                                                                                14
                                                               DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                     THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 15 of 27 Page ID #:750



                              1          151.25(j) and 33 C.F.R. 151.09(a); see also United States v. Fafalios, 817 F.3d
                              2          155, 159 (5th Cir. 2016) (citing Thompson v. Goetzmann, 337 F.3d 489, 499 (5th
                                         Cir. 2003) (invoking the “well-known interpretative canon, expressio unius est
                              3          exclusio alterius—'the expression of one thing implies the exclusion of
                                         another”)). Moreover, while the Master is “responsible for the maintenance” of
                              4          the book in this country, there is no express or implied requirement that he
                                         determine the accuracy of individual entries, even entries made in this country. Id.
                              5
                                         The individuals completing the operations (in this country) are required to make
                              6          entries. 33 C.F.R.§ 151.25(h). The Master’s job (while in this country), in
                                         addition to being responsible for the “maintenance of the” ORB, is merely to
                              7          “sign” “each completed page.” 33 C.F.R. § 151.25(j).

                              8      4. Although the APPS regulations employ the word “maintain,” the MARPOL
                                        regulations themselves do not employ the term. Instead, those regulations state
                              9
                                        that the vessel “shall be provided with” (rather than “maintain”) an ORB and that
                             10         the ORB shall be “kept” in an accessible place. MARPOL Reg. 17, supra.

                             11      5. Read as a whole, MARPOL and APPS make clear they require international
Kaye, Rose & Partners LLP




                                        cooperation and port-state enforcement of high seas violations – not a system
                             12         whereby any port state can take over worldwide enforcement by the mere
                                        expediency of claiming foreigners’ records concerning foreign events are
                             13
                                        inaccurate.
                             14
                                         In addition, the government’s bizarre interpretation of MARPOL, APPS and the
                             15
                                  implementing regulations violates the rule of lenity. See, e.g., Yates v. United States, 135 S.
                             16
                                  Ct. 1074, 1079-80 (2015)(applying rule of lenity to conclude that fish are not a “tangible
                             17
                                  object” within the meaning of 18 U.S.C. §1519, prohibiting obstruction of justice by
                             18
                                  “destroying” tangible objects with the intent to impede an investigation); United States v. Diaz,
                             19
                                  592 F.3d 467, 474 (3d Cir. 2010)(applying rule of lenity in construing firearm enhancement
                             20
                                  and application of consecutive sentence provision regarding multiple violations of 18 U.S.C.
                             21
                                  §924(c)).
                             22
                                         The    government’s     interpretation    further    violates   the   “presumption   against
                             23
                                  extraterritoriality” by which “absent clearly expressed congressional intent to the contrary,
                             24
                                  federal laws will be construed to have only domestic application.” RJR Nabisco, Inc. v.
                             25
                                  European Community, 136 S. Ct. 2090, 2100 (2016). Far from “clearly expressing” an intent
                             26
                                  that the United States should seek to enforce MARPOL on a worldwide basis, Congress made
                             27
                                  clear in APPS that violations of MARPOL, APPS and the regulations under APPS are
                             28
                                                                                   15
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 16 of 27 Page ID #:751



                              1   criminalized only if they occur in the United States. Thereafter, the Coast Guard changed the
                              2   words of “shall be provided an oil record book” as specified in MARPOL Regulation 17 to the
                              3   words “shall maintain an oil record book” in the Code of Federal Regulations – and added a
                              4   provision that the Master “shall be responsible for the maintenance” of the ORB. But the
                              5   regulations repeated that those (and all) provisions apply to foreign ships only “while in the
                              6   navigable waters of the United States.” So, fairly read, they do not suggest an inaccurate or
                              7   incomplete entry made on the high seas by a foreigner in a foreign vessel’s ORB becomes a
                              8   crime against the United States whenever the vessel enters U.S. water. In the charging
                              9   documents – but not in any law or regulation – the government then added the word “accurate”
                             10   in the middle of the phrase “maintain an ORB” in an effort to assert jurisdiction over events
                             11
Kaye, Rose & Partners LLP




                                  suspected of occurring on the high seas. This is not the “clear” expression of “congressional
                             12   intent” required to exercise U.S. criminal jurisdiction over foreigners for foreign events. The
                             13   provisions of MARPOL and APPS discussed at length herein make clear the treaty and statute
                             14   were not intended to – and do not – allow for this assertion of criminal jurisdiction over
                             15   foreign nationals for suspected high seas events.
                             16                  2.     Cases Regularly Cited by the Government are Inapposite
                             17          It is anticipated that the government will rely on, inter alia, the United States Court of
                             18   Appeals for the Second Circuit decision in United States v. Ionia Mgmt. S.A., 555 F.3d 303 (2d
                             19   Cir. 2009) and the United States Court of Appeals for the Fifth Circuit decision in United
                             20   States v Jho, 534 F.3d 398 (5th Cir. 2008), for the proposition that Count One in the
                             21   Indictment for the ‘knowing failure to maintain an accurate Oil Record Book while in United
                             22   States waters’ under 33 U.S.C. § 1908(a) has been resolved by two (2) Circuit Courts in favor
                             23   of the government’s right to prosecute alleged violations of MARPOL/APPS, even when
                             24   occurring in international waters.      See e.g. Jho, 534 F.3d at 401-02 (“[W]e read the
                             25   requirement that an oil record book be "maintained" as imposing a duty upon a foreign-flagged
                             26   vessel to ensure that its oil record book is accurate (or at least not knowingly inaccurate) upon
                             27   entering the ports of navigable waters of the United States.”); Ionia Mgmt. S.A., supra
                             28
                                                                                   16
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 17 of 27 Page ID #:752



                              1   (adopting same). 14
                              2          Both of these cases improperly read into the statute and regulations an obligation (i.e.
                              3   that the ORB be “knowingly accurate” or at least not “knowingly inaccurate”) which does not
                              4   exist. Both of those cases were also decided before United States v. Fafalios and under a
                              5   (mis)belief that a Chief Engineer could be principally charged and convicted for the failure to
                              6   maintain an Oil Record Book. See, e.g. Jho, 534 F.3d at 404. The Fifth Circuit Court of
                              7   Appeals made clear in the Fafalios that the legal obligation falls squarely (and exclusively) on
                              8   the Master or other person in charge of the vessel. See United States v. Fafalios, 817 F.3d at
                              9   159. A Chief Engineer is neither. The United States Court of Appeals for the Third Circuit
                             10   made clear in Abrogar that APPS and the accompanying regulations were limited in scope and
                             11
Kaye, Rose & Partners LLP




                                  applicability to only offenses which occurred within the jurisdiction of the United States, and
                             12   not in international waters. The limits of APPS and the accompanying regulations were
                             13   explained by the Third Circuit, as follows:
                             14          . . . the United States has no jurisdiction to prosecute a foreign vessel or its
                                         personnel for “failure to maintain an accurate oil record book” outside of U.S.
                             15          waters. Furthermore, no provision of the APPS or its accompanying
                                         regulations indicates that “failure to maintain an accurate oil record book”
                             16          by a foreign ship outside U.S. waters is a crime. Stated differently, the terms of
                                         the Act and its regulations exclude from criminal liability the “failure to
                             17          maintain an accurate oil record book” by foreign vessels outside U.S. waters.
                             18   United States v. Abrogar, 459 F.3d 430, 435 (emphasis added).
                             19          The Third Circuit was adamant that these legal distinctions were of particular
                             20   significance. As highlighted by the Third Circuit, “The APPS provisions and regulations cited
                             21

                             22   14
                                     The Second and Fifth Circuits were not asked and/or did not consider the limitations of
                                  MARPOL and APPS when they held that 33 C.F.R. § 151.25(a) imposes an ongoing “duty
                             23   upon a foreign-flagged vessel to ensure that its oil record book is accurate (or at least not
                             24   knowingly inaccurate) upon entering the ports of navigable waters of the United States.” Jho,
                                  534 F.3d at 403; accord Ionia Mgmt., 555 F.3d at 308 (quoting the same). Instead, they
                             25   reasoned that such an interpretation is necessary to preserve “the government’s ability to
                                  enforce MARPOL’s requirements.” Jho, 534 F.3d at 403; see also Ionia Mgmt., 555 F.3d at
                             26   308 (similar). But this understanding gets the obligation backwards. If “a ship of another
                                  country commits a violation which [the United States] know[s] about on the high seas and
                             27   enters our jurisdiction, [the United States] . . . cannot prosecute that vessel for the violation
                             28   outside of our jurisdiction.” Hearing on 1973 Convention, supra, at 7 (emphasis added); see
                                  also 33 U.S.C. § 1902(a)(2), (3).
                                                                                   17
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 18 of 27 Page ID #:753



                              1   above do not merely implicate jurisdiction. They are worded in such a way as to define, for
                              2   purposes of U.S. law, the scope within which MARPOL violations constitute crimes at all,
                              3   irrespective of implications for jurisdiction proper.” Id. at 435 n. 3. (emphasis added). To find
                              4   otherwise would violate the presumption against continuing offenses, the presumption against
                              5   the extraterritorial application of law, and the rule of lenity. There is no indication that the
                              6   Second and Fifth Circuits even considered these established canons of interpretation. See
                              7   United States v Jho, 534 F.3d 398, 403-04 (5th Cir. 2008); see also United States v. Ionia
                              8   Mgmt. S.A., 555 F.3d 303, 307-09 (2d Cir. 2009).
                              9             Justice Marshall in Boston & Me. R.R. explained the historic roots of the limits on
                             10   criminal prosecution, stating that “the fact that a particular activity may be within the same
                             11
Kaye, Rose & Partners LLP




                                  general classification and policy of those covered does not necessarily bring it within the ambit
                             12   of the criminal prohibition." United States v. Boston & Me. R.R., 380 U.S. 157, 160, 13 L. Ed.
                             13   2d 728, 85 S. Ct. 868 (1965) (“The rule that penal laws are to be construed strictly, is, perhaps,
                             14   not much less old than construction itself. It is founded on the tenderness of the law for the
                             15   rights of individuals; and on the plain principal that the power of punishment is vested in the
                             16   legislative, not in the judicial department.”)(emphasis added). Said another way, where as
                             17   here, the statute and regulations do not constitute a violation of U.S. law, the government and
                             18   Court may not substitute in missing qualifiers not imposed by Congress. Accordingly, Count
                             19   Two must be dismissed as a matter of law as there has been no offense against the United
                             20   States because the Defendants did not, and could not, knowingly fail and/or cause the failure to
                             21   maintain an accurate Oil Record Book for the M/V CMA CGM AMAZON while in U.S.
                             22   waters.
                             23      C. COUNT THREE OF THE INDICTMENT MUST BE DISMISSED.
                             24
                                            Count Three of the Indictment charges Obstruction of Justice for the Defendants’ intent
                             25
                                  to “impede, obstruct, and influence the investigation and proper administration of a matter
                             26
                                  within the jurisdiction of the United States Coast Guard, . . . [by] knowingly fail[ing] to fully
                             27
                                  and accurately record and maintain and concealed and covered up, . . . required entries in the
                             28
                                  AMAZON’s Oil Record Book. . .” DE 41, p. 17.
                                                                            18
                                                               DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                     THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 19 of 27 Page ID #:754



                              1           The conduct alleged in Count Three is for an action that occurred “at sea” and/or
                              2   during “at-sea operations.” A foriori, these alleged offenses did not occur within the
                              3   jurisdiction of the United States. As explained above, there is a longstanding presumption that,
                              4   when Congress legislates, the law applies “only within the territorial jurisdiction of the United
                              5   States.” E.E.O.C. v. Arabian Am. Oil Co., 499 U.S. 244, 248 (1991); accord Morrison v. Nat’l
                              6   Austl. Bank Ltd., 561 U.S. 247, 255, 130 S. Ct. 2869, 2877, 177 L. Ed. 2d 535 (2010). To
                              7   overcome this presumption, Congress must “clearly express[]” an “affirmative intention” to
                              8   the contrary. Arabian Am. Oil, 499 U.S. at 248 (emphasis added). This is particularly true with
                              9   respect to a criminal statute. Cf. Arthur Andersen LLP v. United States, 544 U.S. 696, 703, 125
                             10   S. Ct. 2129, 161 L. Ed. 2d 1008 (2005) (“We have traditionally exercised restraint in assessing
                             11
Kaye, Rose & Partners LLP




                                  the reach of a federal criminal statute . . . .”).
                             12           The relevant obstruction statute at issue in Count Three —18 U.S.C. § 1519— does not
                             13   contain such a clear expression of extraterritorial application. There is no hint, let alone an
                             14   affirmative expression, in the text or legislative history that Congress intended this statute to
                             15   reach conduct committed by foreign citizens outside the territorial jurisdiction of the United
                             16   States. The U.S. Supreme Court’s decision in United States v. Bowman, 260 U.S. 94, 98
                             17   (1922), established a limited exception to the presumption against extraterritorial application
                             18   where Congress’s intent could be inferred from the circumstances, including from the nature
                             19   of the offense. United States v. Plummer, 221 F.3d 1298, 1304 (11th Cir. 2000) (“Bowman
                             20   established the rule that Congress need not expressly provide for the extraterritorial application
                             21   of a criminal statute if the nature of the offense is such that it may be inferred.”). Bowman does
                             22   not compel a different result here. In Bowman, the Court explained that the extraterritorial
                             23   application of some statutes—directed at preventing “obstruction, or fraud”—can “be inferred
                             24   from the nature of the offense.” Bowman, 260 U.S. at 98. It then listed examples where such
                             25   statutes were directed at events that would necessarily occur abroad or on the high seas, such
                             26   as a statute penalizing a “consul [who] knowingly certifies a false invoice” or a statute
                             27   specifically directed at “[f]orging or altering ship’s papers.” Id. at 99.
                             28           The U.S. Supreme Court acknowledged that the crime before it—knowingly presenting
                                                                             19
                                                                DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                      THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 20 of 27 Page ID #:755



                              1   a false claim to a “corporation in which the United States is a stockholder”—was missing these
                              2   hallmarks. Id. at 101. But the Court inferred an extraterritorial intent because, when Congress
                              3   amended the general fraud statute to include a fraud committed against “a corporation in which
                              4   the United States owns stock,” it “intended to protect the Emergency Fleet Corporation,” a
                              5   federally-held company that “was expected to engage in, and did engage in, a most extensive
                              6   ocean transportation business, and its ships were seen in every great port of the world.” Id. at
                              7   101-02. Thus, the Court found evidence of a specific intent to apply the general fraud statute
                              8   at issue there to extraterritorial conduct. See id. As set forth below, there is no such inferred
                              9   intent in the statutes relied upon by the government in support the remaining counts in the
                             10   Indictment.
                             11
Kaye, Rose & Partners LLP




                                         The same specific intent is missing with respect to the obstruction statute charged in
                             12   Count Three.     Indeed, when Congress intends for a general obstruction statute to have
                             13   extraterritorial application, it makes that intent clear. For example, 18 U.S.C. §§ 1512 and
                             14   1513 contain affirmative extraterritoriality provisions. 18 U.S.C. § 1512(h) (“There is
                             15   extraterritorial Federal jurisdiction over an offense under this section.”); id. § 1513(d) (same).
                             16   These provisions were added to the criminal code in 1982, see Victim and Witness Protection
                             17   Act of 1982, Pub. L. No. 97-291, § 4(a), 96 Stat 1248, 1250, and yet, Congress did not see fit
                             18   to amend 18 U.S.C. § 1505 to include a similar provision, nor did it do so when it added 18
                             19   U.S.C. § 1519 to the criminal code in 2002, see Sarbanes-Oxley Act of 2002, Pub. L. No. 107-
                             20   204, tit. VIII, § 802(a), 116 Stat. 745, 800.
                             21          In short, Congress plainly expressed its intent that only certain obstruction statutes
                             22   were meant to have extraterritorial effect; but not 18 U.S.C. §§ 1505 and 1519. Accordingly,
                             23   these statutes do not have extraterritorial effect. See Carnero v. Boston Scientific Corp., 433
                             24   F.3d 1, 8 (1st Cir. 2006) (holding that 18 U.S.C. § 1519 does not apply extraterritorially
                             25   because “Congress has provided expressly elsewhere in the Sarbanes-Oxley Act for
                             26   extraterritorial enforcement of a different, criminal, whistleblower statute”); see also United
                             27   States v. Gabriel, 920 F. Supp. 498, 501 (S.D.N.Y. Mar. 27, 1996) (Rakoff, J.) (noting that
                             28   Congress had expressly provided for extraterritorial application of 18 U.S.C. § 1512, in
                                                                             20
                                                               DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                     THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 21 of 27 Page ID #:756



                              1   contrast to other obstruction statutes).
                              2          For example, the charge brought under Section 1519 in Count Three alleges that the
                              3   Defendants impeded and/or obstructed the Coast Guard's inspection of the M/V CMA CGM
                              4   AMAZON because the Oil Record Book failed to contain required entries “including disposals
                              5   and overboard discharges of oily water from the engine room bilge wells, machinery spaces,
                              6   and Clean Drain Tank.” DE 41, p. 17. Count Three must be dismissed in its entirety for the
                              7   failure to state a U.S. crime. Under the plain language of the relevant regulations, the alleged
                              8   events and documents concerning the events are beyond U.S. jurisdiction and implicate only
                              9   Liberian law. United States v. Abrogar, 459 F.3d 430, 435 (3d Cir. 2006). The United States
                             10   may not, by the practice of developing and operating the law enforcement scheme outlined
                             11
Kaye, Rose & Partners LLP




                                  above, create worldwide jurisdiction over events by which foreigners violate (or comply with)
                             12   only foreign law.
                             13          D. COUNT ONE MUST BE DISMISSED
                             14          A conspiracy is “a combination of two or more persons, by concerted action, to
                             15
                                  accomplish a criminal or unlawful purpose, or some purpose not in itself criminal or unlawful,
                             16
                                  by criminal or unlawful means.” Pettibone v. United States, 148 U.S. 197, 203, 13 S.Ct. 542,
                             17
                                  545, 37 L.Ed. 419 (1893). “The essence of any conspiracy is the agreement or confederation
                             18

                             19   to commit a crime.” United States v. Bedford, 536 F.3d 1148, 1155 (10th Cir. 2008) (internal

                             20   quotation marks and citation omitted), cert. denied, 129 S. Ct. 1359, 173 L. Ed. 2d 620 (2009).

                             21   The charge under 18 U.S.C. § 371 fails as a matter of law, as there was no underlying offense
                             22
                                  against the United States for the alleged conduct on the high seas, i.e. “to fail, and to willfully
                             23
                                  cause the failure, to maintain an accurate oil record book, in violation of 33 U.S.C. § 1908(a).”
                             24
                                  Doc. 41, p. 8. In addition, as set forth above, since there was no violation of U.S. law for the
                             25
                                  “failure to maintain an accurate Oil Record Book”, Abrogar, supra; then it could not be an
                             26

                             27   object of the conspiracy to “defraud the United States” and “the lawful and legitimate

                             28   functions of the United States Coast guard in investigating and enforcing federal laws and
                                                                                    21
                                                               DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                     THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 22 of 27 Page ID #:757



                              1   regulations related to Port State Control Inspections and the discharge of oil from a ship.” Id.
                              2
                                         APPS and its implementing regulations only govern discharges which occur within the
                              3
                                  navigable waters of the United States. The duty to maintain an Oil Record Book is prescribed
                              4
                                  exclusively to the Master while in the navigable waters of the United States (or at a port or
                              5

                              6   terminal thereof). See 33 C.F.R. § 151.25(j) and 33 C.F.R. 151.09(a)(5). Consequently, there

                              7   was no underling violation of U.S. law in this matter and as such, these actions cannot serve as

                              8   the basis of the “objects of the conspiracy” pursuant to 18 U.S.C. § 371.
                              9
                                         E. COUNT FIVE FAILS TO CHARGE AN OFFENSE AND MUST BE
                             10             DISMISSED

                             11          A violation of section 1503 requires a showing that the defendants had knowledge that
Kaye, Rose & Partners LLP




                             12   a federal proceeding was pending. United States v. Washington Water Power Co., 793 F.2d

                             13   1079, 1084 (9th Cir. 1986) (citing United States v. Baker, 494 F.2d 1262, 1265 (6th Cir.

                             14   1974)). There was no federal proceeding pending as of January 11, 2019, were no proceedings

                             15   pending until at least May 2019. See, e.g., Criminal Complaint issued May 15, 2019 (Doc. 1);

                             16   Indictment issued June 13, 2019 (Doc. 41). Accordingly, Count Five of the Indictment must

                             17   be dismissed in its entirety as it fails to charge the essential element(s) of a violation of 18

                             18   U.S.C. 1503. The statute provides:

                             19          Whoever corruptly, or by threats or force, or by any threatening letter or
                                         communication, endeavors to influence, intimidate, or impede any grand or petit
                             20          juror, or officer in or of any court of the United States, or officer who may be
                                         serving at any examination or other proceeding before any United
                             21          States magistrate judge or other committing magistrate, in the discharge of his
                                         duty, or injures any such grand or petit juror in his person or property on account
                             22          of any verdict or indictment assented to by him, or on account of his being or
                             23          having been such juror, or injures any such officer, magistrate judge, or other
                                         committing magistrate in his person or property on account of the performance of
                             24          his official duties, or corruptly or by threats or force, or by any threatening letter
                                         or communication, influences, obstructs, or impedes, or endeavors to influence,
                             25          obstruct, or impede, the due administration of justice, shall be punished as
                                         provided in subsection (b). If the offense under this section occurs in connection
                             26
                                         with a trial of a criminal case, and the act in violation of this section involves the
                             27          threat of physical force or physical force, the maximum term of imprisonment
                                         which may be imposed for the offense shall be the higher of that otherwise
                             28          provided by law or the maximum term that could have been imposed for

                                                                                   22
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 23 of 27 Page ID #:758



                              1          any offense charged in such case.
                              2
                                  Id.
                              3
                                         Count Five of the Indictment charges Defendants as follows:
                              4
                                         On or about January 11, 2019, in Los Angeles County, within the Central District
                              5          of California, defendants Luca and Capital, acting through the conduct of its
                                         employee, defendant LUCA, knowingly and with the intent to obstruct justice,
                              6          corruptly endeavored to influence, obstruct, and impede the due administration of
                              7          justice. Specifically, defendant Luca, acting as the Chief Engineer of the
                                         AMAZON, directed Oilers 2 and 3 to falsely report to the United States Coast
                              8          Guard that they had extracted only 200 to 300 liters of leaked fuel oil from the
                                         duct keel of the AMAZON in cleaning up a fuel leak, when in fact, as defendant
                              9          Luca then knew, the amount of leaked fuel oil at issue was substantially greater
                                         than that amount.
                             10

                             11   See Doc. 41, pp. 19-20.
Kaye, Rose & Partners LLP




                             12          On its face, the Indictment fails to charge any of the following elements of the crime of

                             13   obstruction of justice pursuant to 18 U.S.C. 1503 as:

                             14          1. There is no allegation that the conduct in Count Five was done “by threats or force,

                             15   or by any threatening letter or communication.”

                             16          2. There is no allegation that the conduct was done to influence, intimidate, or impede,

                             17   “a grand or petit juror”;

                             18          3. There is no allegation that the conduct was done to influence, intimidate, or impede,

                             19   an “officer in or of any court of the United States.”

                             20          4. There is no allegation that the conduct was done to influence, intimidate, or impede,

                             21   an “officer who may be serving at any examination or other proceeding before any United

                             22   States magistrate judge or other committing magistrate.”

                             23          5. There is no allegation of injury to “any such grand or petit juror in his person or

                             24   property on account of any verdict or indictment assented to by him, or on account of his being

                             25   or having been such juror, or injures any such officer, magistrate judge, or other committing

                             26   magistrate in his person or property on account of the performance of his official duties.”

                             27   Cf., Doc. 41, pp. 19-20 and 18 U.S.C. § 1503.

                             28   //

                                                                                   23
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 24 of 27 Page ID #:759



                              1          Count Five relies exclusively on the following language from 18 U.S.C. § 1503,
                              2   [Defendants] “corruptly or by threats or force, or by any threatening letter or communication,
                              3   influences, obstructs, or impedes, or endeavors to influence, obstruct, or impede, the due
                              4   administration of justice . . .” Id. However, as the Ninth Circuit has long held,
                              5          “The statute in question is designed to achieve the twin goals of protecting the
                              6          participants in a specific proceeding and of preventing a miscarriage of justice in
                                         a case pending in a federal court. Catrino v. United States, 176 F.2d 884, 887 (9th
                              7          Cir. 1949). For this reason, it is well settled that the statute is not applicable until,
                                         at the earliest, a complaint has been filed with a United States
                              8          Commissioner. E.g., United States v. Perlstein, 126 F.2d 789 (3d Cir.), cert.
                                         denied, 316 U.S. 678, 62 S. Ct. 1106, 86 L. Ed. 1752 (1942).
                              9

                             10   United States v. Metcalf, 435 F.2d 754, 756 (9th Cir. 1970); approved and explained in United

                             11   States v. Washington Water Power Co., 793 F.2d 1079, 1084 (9th Cir. 1986) (“We have
Kaye, Rose & Partners LLP




                             12   previously held that a federal proceeding is ‘pending’ for purposes of section 1503 as soon as a

                             13   complaint has been filed with a magistrate.”).

                             14          Courts have repeatedly rejected attempts by the government to apply § 1503, more

                             15   broadly, as the statute must be strictly construed under the doctrine of ejusdem generis, “the

                             16   general words which follow the specific words in the enumeration of prohibited acts in the

                             17   section here involved must be construed to embrace only acts similar in nature to those acts

                             18   enumerated by the preceding specific words.” Haili v. United States, 260 F.2d 744,746 (9th

                             19   Cir. 1958); see also United States v. Brown, 688 F.2d 596, 598 (9th Cir. 1982)(interference

                             20   with “‘the due administration of justice’ cannot be construed to proscribe conduct which takes

                             21   place wholly outside the context of an ongoing judicial or quasi-judicial proceeding[]” and

                             22   finding that “No case interpreting § 1503 has extended it to conduct which was not aimed at

                             23   interfering with a pending judicial proceeding”)(emphasis added).

                             24          Courts have repeatedly held that “an investigation simpliciter is not enough to trigger §

                             25   1503. For example, intentionally interfering with the execution of a search warrant by warning

                             26   its target to conceal or dispose of evidence does not involve a pending judicial proceeding and

                             27   therefore falls outside of § 1503.” United States v. Davis, 183 F.3d 231, 239 (3d Cir. 1999)

                             28   (citing Brown, supra);       United States v. Simmons, 591 F.2d 206, 208 (3d Cir.

                                                                                   24
                                                              DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                    THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 25 of 27 Page ID #:760



                              1   1979)(“The obstruction of an investigation that is being conducted by the FBI, or by any
                              2   similar governmental agency or instrumentality, does not constitute a § 1503 violation because
                              3   such agencies or instrumentalities are not judicial arms of the government ‘administering
                              4   justice.’”). United States v. Holloway, No. CR-F-08 -224-OWW, 2009 U.S. Dist. LEXIS
                              5   108387, at *18 (E.D. Ca. Nov. 20, 2009) (quoting United States v. Aguilar, 21 F.3d 1475 (9th
                              6   Cir.1994), aff'd in part and rev’d in part, 515 U.S. 593, 115 S. Ct. 2357, 132 L. Ed. 2d 520
                              7   (1995)(“The fact that the FBI investigation could result in producing evidence that might be
                              8   presented to a grand jury is insufficient to constitute a violation of section 1503.”).
                              9          Count Five of the Indictment fails to charge an offense under 18 U.S.C. §1503 and
                             10   must be dismissed in its entirety as a matter of law.
                             11
Kaye, Rose & Partners LLP




                                         F. DUE PROCESS WARRANTS DISMISSAL
                             12          Where, as here, there has been no U.S. offense committed in Counts One, Two, Three,
                             13   and/or Five and the implementing regulations for same, traditional notions of due process
                             14   preclude prosecution in this case. It is unconstitutional to prosecute a defendant for conduct
                             15   when there is no notice that the conduct is subject to criminal sanctions. See United States v.
                             16   Lanier, 520 U.S. 259, 264-65, 117 S.Ct. 1219, 1224-25, 137 L. Ed. 2d 432 (1997). It has long
                             17   been settled that penal statutes are to be construed strictly, and that one is not to be subjected
                             18   to a penalty unless the words of the statute plainly impose it. United States v. Campos-
                             19   Serrano, 404 U.S. 293, 297, 92 S. Ct. 471, 30 L. Ed. 457 (1971). United States v. Hussein,
                             20   351 F.3d 9, 14 (1st Cir. 2003); see also United States v. Nason, 269 F.3d 10, 22 (1st Cir.
                             21   2001). “The Supreme Court has also held that ‘due process bars courts from applying a novel
                             22   construction of a criminal statute to conduct that neither the statute nor any prior judicial
                             23   decision has fairly disclosed to be within its scope. [T]he touchstone is whether the statute,
                             24   either standing alone or as construed, made it reasonably clear at the relevant time that the
                             25   defendant’s conduct was criminal.” DeGennaro v. Maine, No. 2:15-cv-00381-GZS, 2016 U.S.
                             26   Dist. LEXIS 58445, at *11 (D. Me. May 3, 2016) (citing Lanier, supra). This Court should
                             27   not countenance the government’s overbroad misinterpretation of APPS and the
                             28   accompanying regulations and Counts One through Three and Five should be dismissed as a
                                                                            25
                                                               DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                     THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 26 of 27 Page ID #:761



                              1   matter of due process.
                              2                                           CONCLUSION
                              3
                                         WHEREFORE, for the foregoing reasons, Defendants respectfully request that this
                              4
                                  Court dismiss Counts One, Two, Three, and Five the Indictment against Defendants Ioan Luca
                              5
                                  and Capital Ship Management Corp. in their entirety and grant such other relief that this Court
                              6
                                  deems just and proper.
                              7
                                  Dated: August 12, 2019                          KAYE, ROSE & PARTNERS, LLP
                              8
                                                                                  By:    /s/ Bradley M. Rose
                              9                                                         Bradley M. Rose (126281)
                                                                                        Attorney for Capital Ship Management
                             10                                                         Corp.
                             11
Kaye, Rose & Partners LLP




                             12
                                  Dated: August 12, 2019                          CHALOS & CO, P.C.
                             13

                             14
                                                                                  By: /s/ Briton P. Sparkman
                             15                                                       George M. Chalos, PHV
                                                                                      Briton P. Sparkman, PHV
                             16                                                       Attorney for Capital Ship Management
                                                                                      Corp.
                             17

                             18
                                  Dated: August 12, 2019                          TUCKER ELLIS LLP
                             19

                             20
                                                                                  By: /s/ Marc R. Greenberg
                             21                                                       Marc R. Greenberg (123115)
                                                                                      Attorney for Ioan Luca
                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                  26
                                                             DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                   THREE, AND FIVE OF THE INDICTMENT
                            Case 2:19-cr-00354-VAP Document 103 Filed 08/12/19 Page 27 of 27 Page ID #:762



                              1                                 CERTIFICATE OF SERVICE
                              2
                                         I hereby certify that the Notice of Motion and Motion of Defendant Capital Ship
                              3
                                  Management Corp. and Ioan Luca to Dismiss Counts One, Two, Three, and Five of the
                              4
                                  Indictment were filed through the Court’s CM/ECF system which will generate a Notice of
                              5

                              6   Electronic Filing (“NEF”) automatically and e-mail of the filing to all attorneys of record for

                              7   parties who have appeared in the case who are registered CM/ECF users.

                              8                                                          /s/ Briton P. Sparkman
                                                                                         Briton P. Sparkman
                              9

                             10

                             11
Kaye, Rose & Partners LLP




                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                  27
                                                             DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, TWO,
                                                                   THREE, AND FIVE OF THE INDICTMENT
